 

 

Working Capital Loan Contract



 

 

 

 

China CITIC Bank

 

 

 

 

 

Working capital loan contract

Borrower: CER Energy Recovery (Yangzhou) Co.,Ltd (hereafter refer to Party A)

Address: No.100 Zhongjiang Road, Yizheng Automobile Industry Park, Yangzhou

Zip: 211400

Tel: 85716661

Legal representative: Wu Qinghuan

Bank and accounts: China CITIC bank Yizheng Branch

 

Lender: China Citic Bank, Yangzhou Branch (hereafter refer to Party B)

Address no.171, weiyang road, Yangzhou

Zip: 225009

Tel: 0514-7890998

Legal representative: Xu Yong

 

Signing address: Yangzhou

Date: 6/6/2012

 

Party A and Party B enter into this contract based on the honesty and
credibility, with the principles of equality, voluntariness according to
“Contract Law of the People's Republic of China” and “Provisional measures of
working capital loans”.

 

Article 1 Species of the loan

 

Party B agrees to provide Party A with working capital loan in accordance with
this agreement.

 

Article 2 Credit amount and terms

 

2.1 The currency is RMB under this agreement: 10,000,000 (Say RMB ten million)

 

2.2 The terms of this loan is twelve months, from June 6, 2012 to June 6, 2013.

 

2.3 The deadline, drawdown date, credit amount shall be governed by recorded
that of loan certificate, which is an integral part of this contract, and have
an equal legal effectives.

 

Article 3 Usage of loans

 

3.1 The loan of this contract hereunder is used for, including but not limited
to purchase materials, pay operating costs, administration fees and selling
costs etc. Party A cannot change the usage of the loan without Party B’s written
consent. Party A cannot use this loan for the investment of fixed assets and
stock compensation, as well as filed and usage of forbidding operating and
production, cannot divert loans arbitrarily.

 

 

 

Article 4 Credit interest rate and interest calculation

 

4.1 Interest rate for RMB loans shall be determined in accordance with Item
_(1)___ below, if period from the signed date to single drawdown date of this
loan hereunder is within six months:

 

(1) The loan interest rate shall be benchmark interest rate published by
People’s Bank of China plus 15% on drawdown date.

 

(2) The loan interest rate shall be benchmark interest rate published by
People’s Bank of China plus on effective date of this contract, namely the
interest rate of this loan is .

 

If the term of single drawdown date and signed date of this contract is over six
months, Party B is entitled to adjust the interest rate according to
then-existing relevant interest rate policy, but shall notify Party A by
written.

 

4.2 Interest rate adjustment measure is determined in accordance with item (1)
below:

(1)Fixed interest rate, which shall remain unchanged within the term of this
Contract.

(2)Floating interest rate. The loan interest rate shall be adjusted in
accordance with item below, and the adjusted loan interest rate shall be the
benchmark interest rate plus the floating margin, where the benchmark interest
rate shall be the benchmark lending interest rate as published by the People's
Bank of China corresponding to the term of loan as stated in Article 4.1.

 



4.3 The loan interest hereunder shall accrue from the actual drawdown date. The
calculation formula of interest is: Normal interest=actual outstanding balance *
actual days of accrued interest * annual interest rate / 360 days.

 

4.4 In relation to the loan which is not one-time repaying principal and
interests, the first interest settlement date is June 20, 2012, and settlement
measure is accordance with the item (1) below:

 

(1) Settle interest per month, and the interest settlement date is twentieth
date of per month.

 

(2) Settle interest per quarter, and the interest settlement date is twentieth
date of per quarter ended month.

 

4.5 Party A shall deposit sufficient corresponding amount in the account opened
in Party B (number: 7327010182400008130) before the date of interest settlement,
in order to Party B can deduct interest from the account; if Party A choose to
pay interest by other ways, shall ensure the interest can be paid on time. If
the interest settlement date is not bank business day, shall remit on the day
that is one bank business day prior to the repayment date and each interest
settlement date. If Party B do not receive the sufficient corresponding interest
amount, namely equal to Party A do not pay interest on time.

 

4.6 Upon maturity of the loan, all outstanding interest shall be paid together
with the principal. If the maturity date is statutory holidays or public
holidays, shall accrue interest in accordance with the interest rate of contract
when repay the fund on the day of last business day prior to statutory holidays
or public holidays, but shall deduct the interest calculated according to
contract interest rate from the repayment date to maturity date.

 

 

 

 

Article 5 Advance and payment of the loan

 

5.1 Prerequisites of the first drawings

 

Party A shall meet the following conditions in the first drawing:

 



5.2 Prerequisites of each drawing

 

Besides the prerequisites agreed by 5.1, Party A shall meet the following
conditions on each drawing (including the first drawing) under the contract
hereunder:

 

(1)Party A do not breach obligations and responsibilities under this contract
and warranty documents hereunder.

(2)Not occurrence of default activities under this contract.

(3)Warranty documents are always effective.

(4)After Party B reasonable judge, Party A’s financial conditions do not emerge
the negative change which may damage delay or hinder the performance the
obligations and responsibilities under this contract and warranty documents.

(5)Party A has signed or provided to Party B with documents as agreed or
required by Party B.

(6)Party A has opened the relevant account as agreed or required reasonably by
Party B.

(7)Other conditions required by Party B.

 

5.3 Withdrawal plan

 

Party A shall withdrawal in accordance with the following plan, and the
withdrawal day shall be the bank business day:

Drawdown time Drawdown amounts 2012-6-06 10,000,000            

 

5.4 If Party A or guarantor does not perform fully obligations statutory or
agreed by contract, including but not limited the situations that Party A has
not provided integral credit materials according to requirement of Party B
timely, and guarantor does not finish the warranty procedures etc., Party A
agrees Party B to entitle to change above mentioned withdrawal plan, if the
terms of loan change due to the changed withdrawal plan, deal with according to
item 2.3 agreed.

 

5.5 Party A shall drawdown according to withdrawal plan as contract agreed;
Party A shall not change the plan without Party B’s written consent. If change
drawdown date or/and amounts, shall notify Party B in writing on the day that
days prior to the proposed drawdown date as agreed by contract. Party B agrees
to give to Party A with drawdown grace period of days, If Party A fails to
drawdown amounts within grace period equal to Party A cancel this loan
automatically, and Party A does not drawdown this loan, and assume default
responsibilities according to item 13.2 as contract agreed.

 

 

 

 

5.6 If the occurrence of Party B changes the actual advance loans due to Party A
cancel loans automatically, calculate the principals of this loan hereunder in
accordance with the actual loan certificate.

 

5.7 Advance and payment of the loan

 

5.7.1 Drawdown application

 

Party A shall provide a drawdown application, loan certificate and all of
drawdown documents as agreed or required by Party B at least days prior to each
drawdown date to Party B. Party A can reserved seal which used on the drawdown
date by authorized personnel. When Party A issues the business applications,
shall present the seal in correspondence with the reserved seal. Party B is only
responsible for pro forma review on the reserved seal provided by Party A’s
staff, after verification, can accept the Party A’s applications. In relation to
the change of reserved seal, Party A shall notify Party B in writing and
affixing of official seal or contract seal. Party A shall assume corresponding
compensation liabilities result from filing to notify Party B in time cause loss
of Party B.

 

The drawdown application of Party A is irrevocable; after an approval of Party
B, Party A shall applicable for drawdown according to above application.

 

If Party B finds that the application is correspondence with drawdown conditions
as agreed, shall remit the funds to Party A’s account opened in Party B as
application agreed time. (Number: 7327010182400008130), or remit to payees as
agreed in the way of entrusted payment.

 

5.7.2 Payment method of loans

 

Payment method contains independent payment and entrusted payment, and entrusted
payment shall be adopted meeting one of the following conditions as both
Parties’ agreed:

 

(1)Entrusted payment arrangement will be applied if the amount of a single
drawdown made by Party A under the Financing Contract is equal to or exceeds RMB
;

(2)Entrusted payment.

 

After a drawdown amount that meets the conditions for entrusted payment as set
out hereunder is remitted into a designated account of Party A, Party A shall
authorize and entrust Party B to transfer such amount into an account of Party
A's payee for the purpose as agreed under the Financing Contract, and provide
relevant information including payment voucher as required by Party B.

 

5.7.3 Payment management

 

(1) After advance of funding, Party B is entitled to review and examine if the
usage situation of the loan is correspondence with agreement regularly or
irregularly, Party A is bound to cooperate fully, and provide loan funding using
record and materials as required by Party B, including but not limited to
business contracts related to the loan payment, other transaction vouchers and
materials testified the usage of the loan. If Party B finds that the usage of
the loan is inconsistent with the agreement, Party B is entitled to require
Party A to amend within prescribed time limit, if Party A refuses to amend it,
Party B is entitled to deal with according to item 13.3 and 13.6 agreed.

 

 

 

(2) If the proceeds of financing under the Financing Contract are to be paid
directly by Party A to its payees, Party A shall provide to Party B with last
quarter’s business contract related to fund payment and other transaction
materials proving the usage of loan before 10th day of next month at the end of
the quarter, and to regularly summarize and report information on the use of
proceeds of the financing. Party B is entitled to check on if the use of the
proceeds of the financing (including purpose of financing), including account
analysis, voucher verification and on-site investigation, is consistent with the
agreement and the payment amount is match with the project progress.

 

(3) During the advance and payment of the loan, Party B may decide to supplement
the conditions for advance and payment of financing, or cease to advance and pay
the financing proceeds, upon occurrence of any of the following events:

 

①there is any material adverse change or deterioration of credit condition, and
operating profit is incompetent;

②Party A fails to use the financing in accordance with the Financing Contract;

③Party A breaches the Financing Contract provisions by circumventing entrusted
payment arrangement by dividing one drawdown into multiple drawdowns of smaller
amount.

 

5.8 Other agreements

 



Article 6 Repayment

 

6.1 Party A shall repay the loans hereunder in accordance with Item _(1)__
below:

(1) Pay interest regularly and repay the principals at maturity.

(2) Pay the principal and interests one-time at maturity.

(3) Other method.

 

6.2 Party A shall repay the principals according to the following plans:

Item Repayment date Repayment amounts 1 2013.6.6 10,000,000            

 

6.3 In relation to the repayment of principal and interest, Party A shall
deposit equal to the amounts of due principal and interest to the account opened
in Party B ( Number: 7327010182400008130) on the day that is bank business day
prior to the repayment date and each interest settlement date, and this account
as the repayment account of Party A, which authorize Party B to deduct principal
and interest directly.

 

 

 

6.4 If the amount paid by Party A is insufficient to repay all of due principal
and interest at that period, the repayment amounts will be deal with in
accordance with the following sequence:

 

(1) Pay all kinds of payable expenses, default and compensation funding;

 

(2) Pay payable penalty interest and compound interests.

 

(3) Pay payable interests;

 

(4) Pay payable principals.

 

If the amount paid by Party A is insufficient to repay all of amounts at the
same sequence, in accordance with orders of this amounts.

 

6.5 Voluntary repayment in advance

 

6.5.1 Party A cannot repay all or part loan in advance to Party B until all
following conditions have been satisfied:

 

(1) Party A repaid all of due payable amounts before the maturity date to Party
B.

 

(2) Party A shall submit a written application to Party B for its approval 20
bank business days prior to such prepayment, and obtain the written consent from
Party B.

 

(3) Party A shall pay the interest and other expense related to prepayment to
Party B on the prepayment date.

 

6.5.2 The time of repayment in advance cannot exceed times unless with written
consent by Party B. The prepaid principal should be paid by inverted order,
namely repaying in advance in accordance with opposite orders as contract
agreed.

 

6.5.3 The prepayment application is irrevocable, and Party A shall repay the
amounts of the contract hereunder in advance in accordance with the amounts and
date recorded in prepayment application.

 

6.5.4 If Party B agrees to be repaid in advance, in relation to the interest of
repaid amounts in advance, shall calculate in accordance with the actual days of
using funding.

 

Article 7 Loans restructuring

 

7.1 If Party A fails to repay the funding on schedule, shall submit the loan
restructuring application to Party B in writing at least one month prior to the
current amounts’ maturity, in case of approval by Party B, the restructuring
loans agreement shall be signed by two parties. In case of unapproved by Party
B, Party A still shall repay the due funds according to original date as agreed
by this contract. Otherwise, Party B is entitled to deal with this loan as
overdue loans.

 

Article 8 Guarantee

 

8.1 The loan of this contract hereunder adopts the following item (3) guarantee
method:

 

(1)Collateralized guarantee

 

 

 

(2)Pledged guarantee

(3)Warranty guarantee

(4)Other guarantees

Party B and guarantor signed the following guarantee contract according to
detailed guarantee items:

1 2012 Yang 00054 5   2 2012 Yang 00053 6   3   7   4   8  

 

Article 9 Party A Representation and Warranties

 

9.1 Party A is a legal person or other organization established according to
PRC’s laws, having civil rights and activity capacity which is necessary to sign
and perform this contract hereunder, can assume civil responsibilities
independently, and Party A has obtain legal internal and external approval and
authorization which is necessary to sign this contract.

 

9.2 All documents reports and statements which are related to this loan and
provided by Party A in accordance with requirement of Party B are valid, legal,
authentic, accurate and integral.

 

Article 10 Party A Undertakings

 

10.1 Party A guarantees that the financial statement and other information which
required by Party B will send to Party B on time, and these documents,
information should be true, accurate, complete, legal and effective.

 

10.2 During the effect period of credit, if there is any material change of
Party A’s operation, including but not limited to transfer shares, merger,
division, joint venture, cooperation, joint-operation etc. which may cause an
adverse impact on Party B's rights and interests, Party A should notice Party B
in 30 days advance and fulfill the repay and provide the guarantee which agreed
by Party B.

 

10.3 Party A shall cooperate actively with Party to be investigated and
supervised in relation to operating situation and loan payment management and
after loan management, including the company’s basic condition, using status of
the loan, material operating management activities, financing operating
situation, settlement transactions and related parties transactions. All kinds
of fees of Party B caused by Party A’s hindrance will be assumed by Party A.

 

10.4 Without the written approval of Party B, Party A cannot transfer part or
whole debt to the third party that under this contract in any ways.

 

10.5 If the transfer or the rent part is the most assets of Party A’s , then
Party A shall notice Party B in written in 30 days advance and shall get the
written approval of Party B

 

 

 

10.6 If any affairs occur which will cause adverse effect on fulfill of this
contract, including but not limited to lawsuit, arbitration, penalty, shutout,
bankrupt, financial circs become worse etc. Party A should notice Party B from
that day in 3 days advance in writing.

 

10.7 If there is any lawsuit, arbitration, penalty, shutout, bankrupt, financial
circs become worse etc. for the guarantor, then Party A should provide the new
guarantee to Party B.

 

10.8 During the effect period , if there is any change of legal representative,
project Manager, address, phone, fax and so on of Party A, Party A should inform
Party B in 7 days in written from that day.

 

10.9 Party A shall inform in written to Party B related parties’ transactions
which incurred or will incur exceed 10% (inclusive) of all net assets, including
but not limited to the related relationships of parties, trading items and
properties, trading amounts or relevant proportions and pricing policies
(including the transactions that there is no price or only symbolic price).

 

10.10 Party B is entitled to return back all or part of debts in advance in
accordance with the funding collection situations of Party A.

 

Article 11 Rights and Obligations of both Parties

 

11.1 Party A has rights to drawdown and use debts in accordance with the terms
and usage as agreed hereunder.

 

11.2Party A shall repay principal and interests upon the agreement.

 

11.3 Party B is entitled to check, supervise or understand the conditions of
operating situation, use of loans and related parties’ transaction etc.

 

11.4 If the gains from disposal of the collaterals by Party B are insufficient
to pay off all of debts, Party B has rights to recover the shortage.

 

11.5 In the premise of performance of obligations under this contract by Party A
as well as satisfying the conditions of advance of Party B, Party B shall
advance the loans fully and punctually.

 

11.6 Party B is entitled to require Party A to provide relevant documents in
accordance with the needs of investigation, and Party B shall keep secret with
the materials, documents and information provided by Party A, excluding of which
shall be checked and disclosed pursuant to laws and regulations.

 

Article 12 Account

 

Party A opened the account as follows:

Settlement account, number: 82400008130

 

 

 

 

Article 13 Default

 

13.1 After taking effect of the contract, both parties should obey the terms of
this contract. Any party does not fulfill its responsibility should afford the
responsibility of breach of contract and afford the loss.

 

13.2 Without Party B’s approval, if Party A fails to drawdown amount according
to the date of agreement under contract, Party B has right to collect liquidated
damages according to interest rate as agreed and actual overdue days.

 

13.3 Party B is entitled to cease or terminate advance any amounts has not been
drawdown unilaterally hereunder, and require Party A to repay all drawdown
amounts, payable interest and other expenses afforded pursuant to laws by Party
A immediately, at the same time adopt corresponding measures if there is any
event as follows. The date that Party B requires Party A to repay the amount is
maturity date in advance. Party B has right to directly deduct amount from any
account opened in Party B or branch to collateralize this loan.

 

13.3.1 Party A fails to repay principals and interests under this contract
hereunder.

 

13.3.2 Party A fails to perform any one of obligations as agreed under this
contract.

 

13.3.3 Supporting and documents related to this loan submitted by Party A as
well as the representations and warrants presented in item 9 are verified as
unauthentic, uncompleted and intentionally misleading.

 

13.3.4 Party A hide the material operating and financial activities to Party B.

 

13.3.5 Party A obtains this loan taking advantage of false contract signed with
controlling shareholders and other related parties.

 

13.3.6 Party A ceases, be unable or indicate being unable to repay the due
amounts.

 

13.3.7 Party A shutout, bankrupt, dissolution, suspension of business,
revocation or cancellation of its business licence, or incur lawsuits,
arbitrations, or penalties may cause adverse consequences in respect to
operating and financial situation of Party A.

 

13.3.8 Any change to Party A’s address, business scope or legal representative
or great investment, which may cause adverse impact or threat on Party B.

 

13.3.9 Party A occur serious financial loss, capital loss, including caused by
guarantee for others, or other financial crisis, of which Party B consider may
or have effect or damage its interest under this contract hereunder.

 

13.3.10 Party A’s majority stockholder and other related parties occur serious
financial or operating crisis, or occurrence of material related tractions
between Party A and its majority stockholder and related parties, which has
effect on Party A’s normal operation, or related transactions between Party A
and its majority stockholder or related parties may cause an adverse impact or
threat.

 

13.3.11 Party A occur the activities that major merger or acquisition
restructuring, which Party B think may cause an adverse impact on its creditor
rights.

 

 

 

13.3.12 There is any bad change of the industry of Party A, which has the
adverse effect or threat on Party B’s creditor rights.

 

13.3.13 Party A fails to transact settlement or deposit and other relevant
business as agreed.

 

13.3.14 Party A fails to use the loan as agreed, changing the usage without
authority, diverting loans or use the loans to engage in illegal trading.

 

13.3.15 Party A fails to make payment according to item 5.7.

 

13.3.16 Party A breaches commitment of item 10.

 

13.3.17 Party A breaches regulatory requirements of Party B in respect to money
collecting account.

 

13.3.18 Cross default. Party A default under other loan contracts and do not
correct in applicable grace period, thus leading to the occurrence of one of the
following events, still constitute to default of this contract, namely cross
default:

 

①Loans under other loan documents have been or can be declared to accelerate
maturity, and accumulated principals of these loans exceed threshold amount of
cross default.

 

②Although loans under other loan documents do not have the fact that has been or
can be declared to accelerate maturity, but breach payment, and accumulated
amounts of default exceed the threshold amount of cross default.

 

Other loan document is that loan contract, debenture and guarantee agreements.
Threshold amount of cross default is that minimum amount of default to trigger
cross default.

 

13.3.19 Party A refuse to accept the supervision and check of Party B in respect
to the use of loans and relevant operating activities.

 

13.3.20 If senior management personals of Party A are suspected of corruption,
bribery or operating business illegally, Party B consider that matter may affect
or damage or have affected or damaged its rights under this contract hereunder.

 

13.3.21 Party A effect default to other creditors.

 

13.3.22 Guarantor of Party A breaches the agreements under guarantee contract,
or effect default matter under contract.

 

13.3.23 When the pledges or collaterals happen to be sealed up, detained, report
for loss, cease payment, or be adopted to other compulsory measures, ownership
disputation, have or may subject to damage from third parties, safety and sound
condition subject to adverse effect etc., Party A fails to provide Party B with
new warranty.

 

13.3.24 Party A occurred other activities have or may endanger or damage Party
B’s rights.

 

13.3.25 Other situations.

 

13.4 With respect to the unsatisfiable principals as agreed under contract,
Party B is entitled to exercise rights under item 13.3, besides Party B has
right to collect interest according to actual overdue days and interest rate of
current applicable interest rate plus 50%.

 

13.5 With respect to the interest unpaid under schedule payment, Party B has
right to collect interest according to actual overdue days and interest rate as
item 13.4 agreed.

 

13.6 With respect to the loans not be used as contract agreed, Party B has right
to exercise the rights as item 13.3 agreed, besides, Party B is entitled to
collect interest according to default usage days and the interest rate of
current applicable interest rate plus 100% from the date of diverting the loans
for the part of default usage.

 

 

 

 

13.7 The expenses occurred by Party B during exercising right (including but not
limited to lawsuit fees, traveling fees, counsel fees accounting for no more
than % of total amount of credit, property preservation fees, notarization and
certification fees, translation fees, and evaluation auction fees etc.) will be
charged to Party A.

 

Article 14 Continuity of Obligations

 

14.1 All of obligations of Party A of contract hereunder have continuity, and
have completed bindings to heir, receiver, transferee as well as entities after
merger, reorganization and changed name, will not subject to effect of any
dispute, claim and legal procedures, as well as any order from upper entities
and any contract and documents signed between debtor of primary contract and any
natural person or legal person, also will not make changes due to debtor of
primary contract bankrupt, be unable to repay loans, lose enterprise
qualifications, change articles of association as well as occur any essential
changes.

 

Article 15 Notarization

 

15.1 If any party of this contract require for the notarization, then should
process the notarization in the notarial department

 

15.2 If Party B requires to do the non-enforceability notarization, then Party A
agrees Party B to hold this contract to apply this kind of notarization. If the
principle and interest of loan for Party A can not pay out during the repayment
period, Party B can apply for the coercive execution to the people's court where
the Party B is

 



Article 16 Other matters agreed upon by the parties

 

The credit under this contract belong to the principal creditor's right of 2012
Yangzongzi No 00132 comprehensive credit line. Party A ‘s stamp on the “Unit
loan certificate” is the reserved stamp on Party B. This reserved stamp has the
same effect with the stamp for the RMB loan agreement. The company can not use
the loan from our bank into the stock market, housing market or deposit for
security, the investment for equity capital, Private loans or should afford any
loss to the bank

 



Article 17 Dispute Resolution

 

17.1 The conclusion, validity, interpretation, performance and dispute
resolution of this Agreement shall be governed by PRC law

 

17.2 All disputes and controversies arising from or in connection with this
Agreement during its performance shall be resolved by the Parties through
consultation, failing which they shall be resolved in the following manner as
set forth in ___2__ below:

 

 

 

(2) The dispute shall be resolved though litigation at the court of the place
where Party B is located.

 

Article 18 Force Majeure

 

18.1 The force majeure mentioned in this contract means the unpredictable

Unavoidable and insuperability objective circumstances which lead to any party
unable to fulfill the contract , including war ,down tools, enforce martial law,
floods,fire,wind damage ,earthquake and other force majeure approved by both
Parties.

 

18.2 If any party fails to fulfill the contract due to the force majeure, then
it can relieve all or part of its obligations or responsibility under this
contract ,but one party which suffered the force majeure should notice the other
party in written on time to reduce the damage to the other party and should also
provide the evidence to prove the force majeure and the last time. Meanwhile,
one party which suffered the force majeure should try its best to reduce the
effect to the other party

 

18.3 When force majeure happened, both parties should negotiation during the
reasonable period to find the justice solution and try the best to reduce the
damage result to the mini

 

Article 19 Accumulations of Party B’s rights

 

19.1 The rights of Party B under this contract is accumulated which will have no
effect on its other rights by laws and other contract. Unless Party B mentioned
in written that his no exercise, partyly exercise / delay exercise will not
constitute the abandon of this rights

 

Article 20 Effectiveness, Amendment and Termination

 

20.1 This Agreement shall take effect as of the date of signing by the Parties,
Person in charge or authorized representative and the stamp

 

20.2 After the agreement took effect, besides the former agreement, any party
can not change or terminate this contract; If there is the need indeed, then
should get the written conclusion through friendly negotiation

 

20.3 Party B could transfer all or part of its rights or obligations hereunder
without the consent of Party A, but should notice Party A in written.

 

20.4 After the agreement took effect, if Party A transfer all or party its debts
to the third party then should provide the new guarantee or the written
documents which the guarantor agreed the transfer and also should get the
written consent of Party B

 

Article 21 Miscellaneous

 

 

 

21.1 For the purpose of this contract, “the business banking day” means the
normal business day which the bank accept the general public business, not
include the national holidays and public holidays

 

21.2 The terms used in this Agreement including "related party", shall have the
meaning given to them in the Accounting Standard for Business Enterprises No. 36
- Disclosure of Related Parties (Cai Kuai [2006] No. 3) (as subsequently amended
from time to time).

 

21.3 Both Parties can get the written conclusion which will be the attachment to
this contract if there is any unaccomplished matter. Any attached, verify or
supplement shall be the indivisible part of this contract and all of which shall
have the same legal force and effect.

 

21.4 The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement nor the validity of the entire agreement.

 

21.5 Any notice, requirement or other communication from Party B to Party A,
including but not limited to telex, telegram and fax will be regarded as arrived
to Party A once sending. The registered letter will be regarded as arrived from
the third day from sending

 

21.6 This Agreement is made in __2__ copies, and each of Party A and Party B
shall hold __1_ copies

 

21.7 Party B has noticed Party A about the escape clause under this contract and
explained some terms per Party A’s requirement. There is no misunderstanding
between Party A and Party B for the terms of this contract

 

Party A (seal)

Person in charge (authorized representative):

 

 

Party B (seal):

Legal representative (authorized representative)

 

 

 

 

 

 

